Pratt, J.
The evidence is satisfactory that the house and lot were worth $4,000, that is to say, about $750 above the incumbrances. By the arrangement between the defendants the father conveyed the property to the son for substantially no consideration; that is to say, the small sum which the son was considered to pay was used by the father to pay the taxes on the place which he had just conveyed to the son. It is entirely plain that the pretense of a consideration moving to the father was but colorable, and was an effort to so obscure the nature of the transaction as to make the property safe from the father’s creditors. The proofs were clear, and required the judgment that was given. Mo exceptions appear in the case. Had exceptions been filed, they would have been unavailable, as we find no errors.